DETAILED ACTION				                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
Examiner’s note 
This application is a continuation of International Application No. PCT/CN2017/103374, filed on 09/26/2017, which claims priority to Chinese Patent Application No. CN201610876822.5, filed on 09/30/2016.
Examiner noted that the certified copy of Chinese Patent Applications have been received; however, there is no English translation; Thus applicant did not perfect the priority date. Therefore the priority date for this application is an International Application No. PCT/CN2017/103374, filed on 09/26/20.

			Response to Remarks/Arguments				                         Acknowledgment is made of Applicant's submission of amendment, dated on 01/15/2021.
Claims 1, 7-8 and 15 are amended, claims 4-5 are cancelled, and claims 21-22 are added. This communication is considered fully responsive and sets forth below:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al US 2018 / 0041259 A1 in view of SHIN et al US 2019/0342865 A1
4-5 are cancelled.

Regarding claim 1, KIM et al US 20180041259 A1 discloses A data transmission method, comprising: 
([0053] The base station may allocate PCRS ports q1, . . . , qK to the terminal by using the DCI. For example, qi may have one of values in a set {60, 61}), and 
a second port set [0049] The base station may allocate DMRS antenna ports (i.e. second port sets) (hereinafter, may be shortly referred to as ports) p1 . . .pM to the terminal by using downlink control information (DCI). For example, p1 may have one of values in a set {8, 9, . . ., 15}) in a first scheduling period ([0045] A demodulation reference signal (DMRS) used in the 5G system may be transmitted through a specific OFDM symbol in a subframe (i.e. a first scheduling period) and ([0048] The PCRS  may be transmitted through the remaining OFDM symbols except some OFDM symbols along the time axis in the subframe (i.e. the first scheduling period)
wherein the first PCRS port set comprises at least one port to be used for transmitting a PCRS ([0053]  and TABLE 2 6.7.6  discuss DL Phase noise compensation reference signal Phase noise compensation reference signals associated with xPDSCH are transmitted on antenna port(s) p = 60 and/or p = 61 ) in the first scheduling period ([0048] The PCRS 130 may be transmitted through the remaining OFDM symbols except some OFDM symbols along the time axis in the subframe (i.e. the first scheduling period), and 
the second port set does not comprise any port to be used for transmitting a PCRS ( [0049] and [0051] discuss transmitting DMRS on  DMRS ports  {8, 9, . . . , 15} which are different than PCRS  port  {60, 61}) in the first scheduling period([0045] A demodulation reference signal (DMRS) used in the 5G system may be transmitted through a specific OFDM symbol in a subframe ( i.e. the first scheduling period) ;; 
determining, by the base station, a first time-frequency resource element corresponding to the at least one port to be used for transmitting a PCRS in the first PCRS port set; in response to a quantity of ( see fig. 1 and [0047]-[0048] discuss the PCRS  may be transmitted in the remaining OFDM symbols except the third OFDM symbol for transmitting the DMRS and the first OFDM symbol for transmitting DL control information. For example, a base station may allocate up to two PCRS antenna ports using two resource elements (REs) per four resource blocks (RBs) (including 48 REs on the frequency axis), based on the FDM, and then transmit them to a terminal) and  (see also see fig. 3 and [0054]-[0056] discuss  the PCRS may be mapped to different REs for to port 300 and port 310 and having values in a set {60, 61}, and then transmitted),
transmitting, by the base station, a PCRS to a user equipment on the first time- frequency resource element ( see fig. 1 and  [0047]-[0048] discuss the PCRS  may be transmitted in the remaining OFDM symbols except the third OFDM symbol for transmitting the DMRS and the first OFDM symbol for transmitting DL control information. For example, a base station may allocate up to two PCRS antenna ports using two resource elements (REs) per four resource blocks (RBs) (including 48 REs on the frequency axis), based on the FDM, and then transmit them to a terminal.), wherein the base station transmits PCRS  using the PCRS antenna port q1(see [0155])in the first scheduling period  ([0048] The PCRS 130 may be transmitted through the remaining OFDM symbols except some OFDM symbols along the time axis in the subframe (i.e. the first scheduling period),; and 
transmitting, by the base station, data to the user equipment on a second time-frequency resource element corresponding to the second port set([0047] Referring to FIG. 1, the DMRS may be transmitted in resources on the time axis and the frequency axis, and may be transmitted only in the third symbol along the frequency axis, wherein  the base station transmits DMRS using the DMRS antenna port p1  (see [0155]) and ( see also fig. 2 and [0050]-[0052] discuss DMRS may be generated, mapped to the RE, and transmitted according to port numbers) in the first ([0045] A demodulation reference signal (DMRS) used in the 5G system may be transmitted through a specific OFDM symbol in a subframe ( i.e. the first scheduling period).  
KIM does not explicitly disclose that DMRS is used as phase noise compensation.
However, SHIN et al US 2019/0342865 A1	discloses DMRS is used as phase noise compensation ([0100-0101] discuss the DMRS is used as phase noise compensation,)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM’s teaching to include DMRS is used as phase noise compensation  as taught by SHIN ‘s teaching, in order determine uplink and downlink transmission timing for reducing a delay(see[0002]).

Regarding claim 8, KIM et al US 20180041259 A1 discloses A base station, comprising: a non-transitory storage medium including executable instructions; and a processor; wherein the executable instructions, when executed by the processor (see fig. 16 and [0193] FIG. 16, the base station may include a transceiver 1600, a controller 1610, and a storage 1630), facilitate:
determining a first phase noise compensation pilot signal (PCRS) port set([0053] The base station may allocate PCRS ports q1, . . . , qK to the terminal by using the DCI. For example, qi may have one of values in a set {60, 61}) and 							a second port set [0049] The base station may allocate DMRS antenna ports (i.e. second port sets) (hereinafter, may be shortly referred to as ports) p1, . . . , pM to the terminal by using downlink control information (DCI). For example, p1 may have one of values in a set {8, 9, . . . , 15} ), in a first scheduling period ([0045] A demodulation reference signal (DMRS) used in the 5G system may be transmitted through a specific OFDM symbol in a subframe ( i.e. a first scheduling period) and ([0048] The PCRS 130 may be transmitted through the remaining OFDM symbols except some OFDM symbols along the time axis in the subframe (i.e. the first scheduling period)
wherein the first PCRS port set comprises at least one port to be used for transmitting a PCRS[0053]  and TABLE 2 6.7.6  discuss DL Phase noise compensation reference signal Phase noise compensation reference signals associated with xPDSCH are transmitted on antenna port(s) p = 60 and/or p = 61) in the first scheduling period ([0048] The PCRS 130 may be transmitted through the remaining OFDM symbols except some OFDM symbols along the time axis in the subframe (i.e. the first scheduling period), and 
the second port set does not comprise any port to be used for transmitting a PCRS (  [0049] and [0051] discuss transmitting DMRS on  DMRS ports  {8, 9, . . . , 15} which are different than PCRS  port  {60, 61} in the first scheduling period  ([0045] A demodulation reference signal (DMRS) used in the 5G system may be transmitted through a specific OFDM symbol in a subframe ( i.e. a first scheduling period) ;

determining a first time-frequency resource element corresponding to the at least one port to be used for transmitting a PCRS in the first PCRS port set; when a quantity of first time-frequency resource elements is greater than or equal to 1 ( see fig. 1 and [0047]-[0048] discuss the PCRS  may be transmitted in the remaining OFDM symbols except the third OFDM symbol for transmitting the DMRS and the first OFDM symbol for transmitting DL control information. For example, a base station may allocate up to two PCRS antenna ports using two resource elements (REs) per four resource blocks (RBs) (including 48 REs on the frequency axis), based on the FDM, and then transmit them to a terminal) and  (see also see fig. 3 and [0054]-[0056] discuss  the PCRS may be mapped to different REs for to port 300 and port 310 and having values in a set {60, 61}, and then transmitted),
 
transmitting a PCRS to user equipment on the first time-frequency resource element( see fig. 1 and  [0047]-[0048] discuss the PCRS  may be transmitted in the remaining OFDM symbols except the third OFDM symbol for transmitting the DMRS and the first OFDM symbol for transmitting DL control information. For example, a base station may allocate up to two PCRS antenna ports using two resource elements (REs) per four resource blocks (RBs) (including 48 REs on the frequency axis), based on the FDM, and then transmit them to a terminal.), wherein the base station transmits PCRS  using the PCRS antenna port q1(see [0155]); (see also see fig. 3 and [0054]-[0056] discuss  the PCRS may be mapped to different REs for to port 300 and port 310 and having values in a set {60, 61}, and then transmitted) in the first scheduling period ([0048] The PCRS 130 may be transmitted through the remaining OFDM symbols except some OFDM symbols along the time axis in the subframe (i.e. the first scheduling period); and 
transmitting data to the user equipment on a second time-frequency resource element corresponding to the second port set([0047] Referring to FIG. 1, the DMRS may be transmitted in resources on the time axis and the frequency axis, and may be transmitted only in the third symbol along the frequency axis, wherein  the base station transmits DMRS using the DMRS antenna port p1  (see [0155]) and ( see also fig. 2 and [0050]-[0052] discuss DMRS may be generated, mapped to the RE, and transmitted according to port numbers) in the first scheduling period ([0045] A demodulation reference signal (DMRS) used in the 5G system may be transmitted through a specific OFDM symbol in a subframe ( i.e. a first scheduling period).


However, SHIN et al US 2019/0342865 A1	discloses DMRS is used as phase noise compensation ([0100-0101] discuss the DMRS is used as phase noise compensation,).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM’s teaching to include DMRS is used as phase noise compensation  as taught by SHIN ‘s teaching, in order determine uplink and downlink transmission timing for reducing a delay(see[0002]). 

Regarding claim 15, KIM et al US 20180041259 A1 discloses A user equipment, comprising: a non-transitory storage medium including executable instructions; and a processor; wherein the executable instructions [0188] Referring to FIG. 15, the terminal may include a transceiver 1500, a controller 1510, and a storage 1530.  , when executed by the processor facilitate: 	
when a quantity of first time-frequency resource elements is greater than or equal to 1( see fig. 1 and [0047]-[0048] discuss the PCRS  may be transmitted in the remaining OFDM symbols except the third OFDM symbol for transmitting the DMRS and the first OFDM symbol for transmitting DL control information. For example, a base station may allocate up to two PCRS antenna ports using two resource elements (REs) per four resource blocks (RBs) (including 48 REs on the frequency axis), based on the FDM, and then transmit them to a terminal) and  (see also see fig. 3 and [0054]-[0056] discuss  the PCRS may be mapped to different REs for to port 300 and port 310 and having values in a set {60, 61}, and then transmitted),
receiving, in a first scheduling period via a first time-frequency resource element, a phase noise compensation pilot signal (PCRS) from a base station,  ( see fig. 1 and  [0047]-[0048] discuss the PCRS  may be transmitted in the remaining OFDM symbols except the third OFDM symbol for transmitting the DMRS and the first OFDM symbol for transmitting DL control information. For example, a base station may allocate up to two PCRS antenna ports using two resource elements (REs) per four resource blocks (RBs) (including 48 REs on the frequency axis), based on the FDM, and then transmit them to a terminal.), wherein the base station transmits PCRS  using the PCRS antenna port q1(see [0155]); (see also see fig. 3 and [0054]-[0056] discuss  the PCRS may be mapped to different REs for to port 300 and port 310 and having values in a set {60, 61}, and then transmitted), wherein The PCRS 130 may be transmitted through the remaining OFDM symbols except some OFDM symbols along the time axis in the subframe (i.e. the first scheduling period)( sse[0048])			wherein the first time-frequency resource element corresponds to at least one port in a first PCRS port set[0053]  and TABLE 2 6.7.6  discuss DL Phase noise compensation reference signal Phase noise compensation reference signals associated with xPDSCH are transmitted on antenna port(s) p = 60 and/or p = 61; and 
receiving, in the first scheduling period via a second time-frequency resource element, data from the base station ([0047] Referring to FIG. 1, the DMRS may be transmitted in resources on the time axis and the frequency axis, and may be transmitted only in the third symbol along the frequency axis, wherein  the base station transmits DMRS using the DMRS antenna port p1  (see [0155]) and ( see also fig. 2 and [0050]-[0052] discuss DMRS may be generated, mapped to the RE, and transmitted according to port numbers),  wherein A demodulation reference signal (DMRS) used in the 5G system may be transmitted through a specific OFDM symbol in a subframe ( i.e. a first scheduling period)( see[0045]);						wherein the second time-frequency resource element is a time- frequency resource element that is not used to transmit a PCRS in a second port set in the first scheduling period (see [0155]) and ( see also fig. 2 and [0050]-[0052] discuss DMRS may be generated, mapped to the RE, and transmitted according to port numbers) ,wherein A demodulation reference signal (DMRS) used in the 5G system may be transmitted through a specific OFDM symbol in a subframe ( i.e. a first scheduling period)( see[0045]); and 
 the second port set does not comprise a port used to transmit a PCRS in the first scheduling period (  [0049] and [0051] discuss transmitting DMRS on  DMRS ports  {8, 9, . . . , 15} which are different than PCRS  port  {60, 61} , wherein A demodulation reference signal (DMRS) used in the 5G system may be transmitted through a specific OFDM symbol in a subframe ( i.e. a first scheduling period)( see[0045]).

KIM does not explicitly disclose that DMRS is used as phase noise compensation.
However, SHIN et al US 2019/0342865 A1	discloses DMRS is used as phase noise compensation ([0100-0101] discuss the DMRS is used as phase noise compensation,).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM’s teaching to include DMRS is used as phase noise compensation  as taught by SHIN ‘s teaching, in order determine uplink and downlink transmission timing for reducing a delay(see[0002]).

Regarding claims 2 and 9, the combination of KIM and SHIN discloses all features with respect to the claims 1 and 8, respectively.
KIM further discloses wherein after the determining the first PCRS port set ([0053] The base station may allocate PCRS ports q1, . . . , qK to the terminal by using the DCI. For example, qi may have one of values in a set {60, 61}) and the second port [0049] The base station may allocate DMRS antenna ports (i.e. second port sets) (hereinafter, may be shortly referred to as ports) p1 , . . pM to the terminal by using downlink control information (DCI). For example, p1 may have one of values in a set {8, 9, . . . , 15} ) in the first scheduling period ([0045] A demodulation reference signal (DMRS) used in the 5G system may be transmitted through a specific OFDM symbol in a subframe ( i.e. a first scheduling period) and ([0048] The PCRS 130 may be transmitted through the remaining OFDM symbols except some OFDM symbols along the time axis in the subframe (i.e. the first scheduling period),  		the method further comprises: 
generating, by the base station, port indication information corresponding  [0068]-[0074] discuss the base station allocates the DMRS and PCRS ports to the terminal by using K information fields included in DCI ,wherein transmitting, to the terminal, downlink control information including antenna information indicating at least one antenna port associated with the DMRS and at least one antenna port associated with the PCRS( see[0010]), to the first scheduling period ([0045] A demodulation reference signal (DMRS) used in the 5G system may be transmitted through a specific OFDM symbol in a subframe ( i.e. a first scheduling period) and ([0048] The PCRS 130 may be transmitted through the remaining OFDM symbols except some OFDM symbols along the time axis in the subframe (i.e. the first scheduling period);
transmitting, by the base station, the port indication information to the user equipment, wherein the port indication information facilitates the user equipment receiving the PCRS through the first PCRS port set(see also see fig. 3 and [0054]-[0056] discuss  the PCRS may be mapped to different REs for to port 300 and port 310 and having values in a set {60, 61}, and then transmitted) and  receiving the data through the second port set( see also fig. 2 and [0050]-[0052] discuss DMRS may be generated, mapped to the RE, and transmitted according to port numbers

However, SHIN et al US 2019/0342865 A1	discloses DMRS is used as phase noise compensation ([0100-0101] discuss the DMRS is used as phase noise compensation,).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM’s teaching to include DMRS is used as phase noise compensation  as taught by SHIN ‘s teaching, in order determine uplink and downlink transmission timing for reducing a delay(see[0002]).

Regarding claims 3, 10 and 17, the combination of KIM and SHIN discloses all features with respect to the claims 2, 9 and 16, respectively.							KIM further discloses wherein the port indication information indicates a port number of at least one PCRS port in the second port set[0068]-[0074] discuss the base station allocates the DMRS and PCRS ports to the terminal by using K information fields included in DCI, the associated relation between the DMRS port p1 and the  PCRS port qi ,wherein transmitting, to the terminal, downlink control information including antenna information indicating at least one antenna port associated with the DMRS and at least one antenna port associated with the PCRS( see[0010]).
KIM does not explicitly disclose that DMRS is used as phase noise compensation.
However, SHIN et al US 2019/0342865 A1	discloses DMRS is used as phase noise compensation ([0100-0101] discuss the DMRS is used as phase noise compensation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM’s teaching to include DMRS is used as phase noise (see[0002]).

Regarding claims 11and 18, the combination of KIM and SHIN discloses all features with respect to the claims 9 and 16, respectively.								KIM further discloses wherein the port indication information indicates a quantity of PCRS ports in the first PCRS port set and/or a quantity of PCRS ports in the second port set [0065]-[0067] discuss the base station allocates a numbers of DMRS ports pi,k, . . . , pN,k and PCRS ports q1,k, . . . , qM,k to the terminal by using DCI
KIM does not explicitly disclose that DMRS is used as phase noise compensation.
However, SHIN et al US 2019/0342865 A1	discloses DMRS is used as phase noise compensation ([0100-0101] discuss the DMRS is used as phase noise compensation,).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM’s teaching to include DMRS is used as phase noise compensation  as taught by SHIN ‘s teaching, in order determine uplink and downlink transmission timing for reducing a delay(see[0002]).

Regarding claims 12 and 19, the combination of KIM and SHIN discloses all features with respect to the claims 9 and 16, respectively.								KIM further discloses wherein the port indication information indicates the first time-frequency resource element allocated to the user equipment in the first PCRS port set ( see fig. 1 and  [0047]-[0048] discuss the PCRS  may be transmitted in the remaining OFDM symbols except the third OFDM symbol for transmitting the DMRS and the first OFDM symbol for transmitting DL control information. For example, a base station may allocate up to two PCRS antenna ports using two resource elements (REs) per four resource blocks (RBs) (including 48 REs on the frequency axis), based on the FDM, and then transmit them to a terminal.), wherein the base station transmits PCRS  using the PCRS antenna port q1(see [0155]); (see also see fig. 3 and [0054]-[0056] discuss  the PCRS may be mapped to different REs for to port 300 and port 310 and having values in a set {60, 61}, and then transmitted)

Regarding claim 16, the combination of KIM and SHIN discloses all features with respect to the claim 15.
KIM  further discloses wherein the executable instructions, when executed by the processor, further facilitate: before receiving the PCRS from the base station,  receiving port indication information from the base station[0068]-[0074] discuss the base station allocates the DMRS and PCRS ports to the terminal by using K information fields included in DCI ,wherein transmitting, to the terminal, downlink control information including antenna information indicating at least one antenna port associated with the DMRS and at least one antenna port associated with the PCRS( see[0010]), 						wherein the port indication information facilitates the user equipment receiving the PCRS through the first PCRS port set (see also see fig. 3 and [0054]-[0056] discuss  the PCRS may be mapped to different REs for to port 300 and port 310 and having values in a set {60, 61}, and then transmitted) and receiving  the data through the second port set( see also fig. 2 and [0050]-[0052] discuss DMRS may be generated, mapped to the RE, and transmitted according to port numbers.
KIM does not explicitly disclose that DMRS is used as phase noise compensation.
SHIN et al US 2019/0342865 A1	discloses DMRS is used as phase noise compensation ([0100-0101] discuss the DMRS is used as phase noise compensation,).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM’s teaching to include DMRS is used as phase noise compensation  as taught by SHIN ‘s teaching, in order determine uplink and downlink transmission timing for reducing a delay(see[0002]).

Claims 6-7, 13-14 and 220-22 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al US 2018 / 0041259 A1 in view of SHIN ,in view of  Zhang et al  US 2019/0356463 A1

Regarding claims 6, 13 and 20, the combination of KIM and SHIN discloses all features with respect to the claims 1, 8 and 15, respectively.							The combination of KIM and SHIN does not explicitly disclose  wherein determining the first time-frequency resource element corresponding to the at least one port  to be used for transmitting a PCRS in the first PCRS port set comprises: determining, by the base station, a target modulation and coding scheme (MCS) to be used by the base station to transmit the data to the user equipment; and wherein  the first time- frequency resource element corresponding to the at least one port to be used for transmitting a PCRS in the first PCRS port set is determined based on the target MCS.  
Zhang et al US 2019/0356463 A1 discloses wherein determining the first time-frequency resource element corresponding to the at least one port  to be used for transmitting a PCRS in the first PCRS port set comprises: 
[0040] In one example, the base station can transmit the resource mapping pattern for the PT-RS to the UE via DCI, wherein the DCI includes one or more values to indicate different resource mapping patterns for the PT-RS. In another example, the base station can determine the resource mapping pattern for the PT-RS based on a modulation and coding scheme (MCS) utilized by the base station….the PT-RS for one antenna port can span one subcarrier every N PRBs, wherein N is an integer that is semi-statically or dynamically adjusted according to a use case, wherein the use case is dependent on one or more of: a MCS, an allocated bandwidth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of KIM and SHIN’s teaching to include wherein determining the first time-frequency resource element corresponding to the at least one port  to be used for transmitting a PCRS in the first PCRS port set comprises: determining, by the base station, a target modulation and coding scheme (MCS) to be used by the base station to transmit the data to the user equipment; and wherein  the first time- frequency resource element corresponding to the at least one port to be used for transmitting a PCRS in the first PCRS port set is determined based on the target MCS as taught by Zhang ‘s teaching, in order to provide a significant benefit to the wireless communication systems operating in the millimeter-wave range (see [0031]).

Regarding claims 7 and 14, the combination of KIM and SHIN discloses all features with respect to the claims 1 and 8, respectively.								KIM  does not explicitly disclose wherein the determining the first time-frequency resource element corresponding to the at least one port to be used for transmitting a PCRS in the first PCRS port set comprises: determining, by the base station, a scheduling bandwidth for transmitting the data to the user equipment in the first scheduling period; and  wherein  time-frequency resource element corresponding to the at least one port to be used for transmitting a PCRS in the first PCRS port set is determined based on the scheduling bandwidth.  
Zhang et al  US 2019/0356463 A1 discloses wherein the determining the first time-frequency resource element corresponding to the at least one port to be used for transmitting a PCRS in the first PCRS port set comprises: determining, by the base station, a scheduling bandwidth for transmitting the data to the user equipment in the first scheduling period; and  wherein  time-frequency resource element corresponding to the at least one port to be used for transmitting a PCRS in the first PCRS port set is determined based on the scheduling bandwidth [0040] In one example, the base station can transmit the resource mapping pattern for the PT-RS to the UE via DCI, wherein the DCI includes one or more values to indicate different resource mapping patterns for the PT-RS. In another example, the base station can determine the resource mapping pattern for the PT-RS based on a modulation and coding scheme (MCS) utilized by the base station….the PT-RS for one antenna port can span one subcarrier every N PRBs, wherein N is an integer that is semi-statically or dynamically adjusted according to a use case, wherein the use case is dependent on one or more of: a MCS, an allocated bandwidth).
 (see [0031]).

Regarding claims 21 and 22, the combination of KIM and SHIN discloses all features with respect to the claims 1 and 8, respectively.
 The combination of KIM and SHIN does not explicitly disclose wherein the first time-frequency resource element corresponding to the at least one port to be used for transmitting a PCRS in the first PCRS port set is determined based on:  the target MCS, and an association between the target MCS and a PCRS transmission pattern.  
Zhang et al  US 2019/0356463 A1 discloses wherein the first time-frequency resource element corresponding to the at least one port to be used for transmitting a PCRS in the first PCRS port set is determined based on:  the target MCS, and an association between the target MCS and a PCRS transmission pattern [0040] In one example, the base station can transmit the resource mapping pattern for the PT-RS to the UE via DCI, wherein the DCI includes one or more values to indicate different resource mapping patterns for the PT-RS. In another example, the base station can determine the resource mapping pattern for the PT-RS based on a modulation and coding scheme (MCS) utilized by the base station….the PT-RS for one antenna port can span one subcarrier every N PRBs, wherein N is an integer that is semi-statically or dynamically adjusted according to a use case, wherein the use case is dependent on one or more of: a MCS, an allocated bandwidth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of KIM and SHIN ’s teaching to include wherein the first time-frequency resource element corresponding to the at least one port to be used for transmitting a PCRS in the first PCRS port set is determined based on:  the target MCS, and an association between the target MCS and a PCRS transmission pattern as taught by Zhang ‘s teaching, in order to provide a significant benefit to the wireless communication systems operating in the millimeter-wave range (see [0031]). 

Response to Remarks/Arguments
-Applicant’s amendment to claims filed on 01/15/2021, applicant argued the following:	


	Applicant argument	

Applicant argued that the reference cited Kim, Wang and Zhang fails  to  disclose or suggest "determining ... a second PCRS port set in a first scheduling period”, “wherein ... the second PCRS port set does not comprise any port to be used for transmitting a PCRS in the first scheduling period" and "transmitting, by the base station, data to the user equipment on a second time-frequency resource element corresponding to the second PCRS port set in the first scheduling period," as recited in amended claim 1.
Examiner Answer
Examiner respectively disagreed with the application for the following reason:

Determining a first PCRS set port which used for transmitting PCRS in a first scheduling period and determining a second set port which used for transmitting data in the first scheduling period
Thus the second set port can be any port different from the first PCRS set port, but this second PCRS set port has to transmit data in the first scheduling period.
Furthermore the scheduling period can be broadly interpreted as slot, duration, subframe…
Applicant attention is directed KIM et al US 20180041259 A1, wherein the reference KIM discloses all the limitations of the claim1,
Kim discloses 
determining, by a base station, a first phase noise compensation pilot signal (PCRS) port set( see [0053] he first scheduling period (see[0048] subframe )  ,and 
determining, by a base station, a second port set(see [0049]) first scheduling period ([0045] a subframe  )
wherein the second port set does not comprise any port to be used for transmitting a PCRS in the first scheduling period (  [0049] and [0051] discuss transmitting DMRS on  DMRS ports  {8, 9, . . . , 15} which are different than PCRS  port  {60, 61}, wherein the transmission is done in the subframe (i.e. first scheduling period)( see[0045) and 
transmitting, by the base station, data to the user equipment on a second time-frequency resource element corresponding to the second port set in the first scheduling period ([0047], [0115] and [0050]-[0052] discuss DMRS may be generated, mapped to the RE, and transmitted according to port numbers, where in the transmission is done in the subframe (i.e. first scheduling period).
KIM does not explicitly disclose that DMRS is used as phase noise compensation.
SHIN et al US 2019/0342865 A1	discloses DMRS is used as phase noise compensation ([0100-0101] discuss the DMRS is used as phase noise compensation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM’s teaching to include DMRS is used as phase noise compensation  as taught by SHIN ‘s teaching, in order determine uplink and downlink transmission timing for reducing a delay(see[0002]).
Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the independent claim 1 as mentioned by the applicant.  The cited passages teach the elements of independent claims 8 and 15 that Applicant argued. Furthermore, the cited passages teach dependent claims as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDELTIF AJID/Examiner, Art Unit 2478